If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 10, 2020
               Plaintiff-Appellee,

v                                                                     No. 349104
                                                                      Wayne Circuit Court
TEMIKO LYNN MCCLINTON,                                                LC No. 19-000199-01-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and K. F. KELLY and CAMERON, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial convictions of possession with intent to deliver
50 grams or more but less than 450 grams of Oxycodone, MCL 333.7401(2)(a)(iii), and possession
of a controlled substance, MCL 333.7403(2)(b)(ii). He was sentenced to 51 months to 20 years’
imprisonment for the Oxycodone conviction and 6 months to 2 years’ imprisonment for the
controlled substance conviction. Finding no error warranting reversal, we affirm. This appeal is
decided without oral argument. MCR 7.214(E)(1)(b).

                                         I. BASIC FACTS

       On May 19, 2015, Michigan State Police Trooper Jack Taeff conducted a traffic stop of a
vehicle with three occupants for having an obstructed license plate. The smell of marijuana could
be detected from the vehicle.1 Trooper Taeff removed the driver from the car to conduct a pat-
down search. He also called for an additional unit, and two other troopers arrived at the scene.
When defendant, the backseat passenger, was removed for his pat-down search, there appeared to
be two separate objects near his groin area. The troopers recovered a small bag of marijuana and
two bags of prescription pills. One bag contained 165 tablets of Alprazolam (commonly known
as Xanax). The other bag contained 494 blue and green Oxycodone pills. The Oxycodone pills
were packaged in two separate knotted plastic sandwich bags and weighed over 50 grams. In light


1
  At the time of the 2015 traffic stop, the regulation of marijuana differed, but the subsequent
legalization is not pertinent to this appeal.


                                                 -1-
of his over 18 years of experience, Trooper Taeff opined that even habitual users of drugs did not
purchase such large quantities of drugs at one time. He further opined that consumption of six to
ten Oxycodone pills would qualify as a heavy user.

        The vehicle occupants were taken to a police station. Defendant did not give a formal
written statement to the troopers, but purportedly told them he was merely a user. Defendant was
an Ohio resident who came to Michigan to purchase the drugs, but was released pending further
investigation. Apparently, a warrant was mailed to defendant, but he testified that he never
received it. In November 2018, defendant was in a vehicle that was pulled over for a traffic stop
in Royal Oak, Michigan. At that time, he was arrested for the outstanding warrant. At trial,
defendant admitted that he purchased the large quantity of drugs, but asserted that it was merely
for personal use because of his addiction. When asked about his use, defendant estimated that he
consumed five to six pills a day, and the 494 Oxycodone pills would last him a couple of weeks,
not a couple of months. Defendant also asserted that he was addicted to Xanax, but he did not
delineate the daily amount that he consumed. Thus, defendant testified that he did not have an
intent to deliver or distribute the drugs to anyone else. He testified that he attended a rehabilitation
program, was in recovery for the last year, and was pursuing carpentry in trade school. On cross-
examination, defendant admitted the quantity of drugs found on his person and that he did not have
a valid prescription. He also acknowledged that the amount that he claimed to use in two weeks
did not match the quantity found on his person. Defendant testified that the pills cost $10 each if
purchased in Ohio, but only $2 or $3 each if purchased in the Detroit area.2 He believed that he
spent $1,000 to $1,500 total for all of the drugs and did not have cash on his person.

        The trial court concluded that defendant was inconsistent in his testimony regarding his
addiction and the amount of his consumption. Further, the court noted that defendant came from
Ohio to purchase the drugs in part because of its availability and the much cheaper cost. The trial
court found that the amount of Oxycodone that defendant had was far in excess for personal use
and convicted him of possession with intent to deliver this drug. It also convicted defendant of
simple possession of the Xanax.

                             II. SUFFICIENCY OF THE EVIDENCE

        Defendant alleges that there was insufficient evidence to convict him of possession with
intent to deliver Oxycodone because the trial court relied solely on personal belief that the amount
exceeded personal use. We disagree.

        “Criminal defendants do not need to take any special steps to preserve a challenge to the
sufficiency of the evidence.” People v Cain, 238 Mich. App. 95, 116-117; 605 NW2d 28 (1999).
This Court reviews de novo a challenge to the sufficiency of the evidence. People v McFarlane,


2
  Defendant also presented the testimony of Andre Johnson of the Detroit Recovery Project, who
testified that he began providing services to defendant in December 2018. When asked to address
whether a personal user would purchase or have a large quantity of drugs, Johnson testified that,
“it’s usually instances where you have folks who have the means and the resources and a group of
peers and they want to party for the next two to three weeks.” Johnson indicated that he
“occasionally” found a personal user with a large amount.


                                                  -2-
325 Mich. App. 507, 513; 926 NW2d 339 (2018). It must determine whether, based on the evidence
presented, any rational trier of fact could have found guilt beyond a reasonable doubt for each
element of the crime charged, and “must resolve all conflicts in the evidence in favor of the
prosecution.” Id. When reviewing a challenge to the sufficiency of the evidence, the appellate
court does not interfere with the trier of fact’s assessment of the weight and credibility of the
witnesses or the evidence. People v Dunigan, 299 Mich. App. 579, 582; 831 NW2d 243 (2013).

        To establish the elements of possession with intent to deliver more than 50 but less than
450 grams of Oxycodone, the prosecutor must prove: (1) the defendant knowingly possessed a
controlled substance; (2) the defendant intended to deliver this substance to someone else; (3) the
substance possessed was Oxycodone and the defendant knew it was Oxycodone; and (4) the
substance was in a mixture that weighed between 50 and 450 grams. People v Crawford, 458
Mich. 376, 389; 582 NW2d 785 (1998); see also M Crim JI 12.3.

       Defendant submits that the trial court improperly found the intent to deliver premised solely
on the quantity of pills. Possession with intent to deliver may be established by circumstantial
evidence and reasonable inferences arising from that evidence. People v McGhee, 268 Mich. App.
600, 623; 709 NW2d 595 (2005). In the context of determining intent, “minimal circumstantial
evidence will suffice to establish the defendant’s state of mind, which can be inferred from all the
evidence presented.” People v Kanaan, 278 Mich. App. 594, 622; 751 NW2d 57 (2008). Actual
delivery is not required to establish the intent to deliver. Rather, “intent to deliver has been inferred
from the quantity of narcotics in a defendant’s possession, from the way in which those narcotics
are packaged, and from other circumstances surrounding the arrest.” People v Wolfe, 440 Mich.
508, 524; 489 NW2d 748 (1992).

         In the present case, Trooper Taeff testified that defendant was the rear passenger in a
vehicle pulled over for a traffic stop. Once defendant was removed from the vehicle for a pat-
down search, he appeared to have packages in his groin area. The troopers recovered bags
containing marijuana, Xanax, and 494 Oxycodone pills. Trooper Taeff testified that, in light of
his over 18 years of experience, the quantity of Oxycodone involved did not demonstrate personal
use, but an intent to deliver or distribute the drug. On the contrary, defendant testified that the
drugs were only for personal use because of his addiction. He estimated that he consumed five to
six pills a day, and the supply on his person would last only two weeks. However, a mathematical
comparison of defendant’s daily use in light of the quantity found on his person indicated a supply
of at least two months. Defendant also testified that the drug cost $10 per pill if purchased in Ohio,
but $2 or $3 per pill in the Detroit area. Defendant’s counselor Johnson testified that the quantity
of drugs “occasionally” would be found on a personal user.

        Contrary to defendant’s assertion, the trial judge did not rely merely on the quantity
recovered and his own personal experience. The evidence at trial revealed that defendant was
found with a substantial amount of Oxycodone pills hidden in his groin for which he did not have
a valid prescription. The trooper testified that generally a large quantity of the drug did not reflect
personal use, but an intent to deliver. Further, defendant admitted that he came to the Detroit area
to purchase the drug because of the price difference. As noted by the prosecutor, defendant had
an incentive to purchase Oxycodone in Detroit at $2 or $3 per pill and resale of the drug in Ohio
at $10 per pill would result in a substantial profit. Additionally, defendant’s counselor testified
that the large quantity of Oxycodone only “occasionally” reflected personal use.


                                                  -3-
        In light of the 494 Oxycodone pills recovered, the pills were not individually packaged,
and the substantial difference between the purchase price in the Detroit area and Ohio, this
evidence, when viewed in the light most favorable to the prosecutor, was sufficient to establish the
intent to deliver. A rational trier of fact could find beyond a reasonable doubt that defendant had
the intent to deliver the Oxycodone, and accordingly, defendant has not established that the
evidence was insufficient to support his conviction of possession with intent to deliver.

       Affirmed.

                                                             /s/ Kathleen Jansen
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Thomas C. Cameron




                                                -4-